J. A02043/20
J. A02044/20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                   v.                  :
                                       :
MALANO DARNELL JONES,                  :          No. 24 WDA 2019
                                       :
                        Appellant      :


       Appeal from the Judgment of Sentence Entered December 4, 2018,
                  in the Court of Common Pleas of Erie County
                Criminal Division at No. CP-25-CR-0001861-2017



COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                   v.                  :
                                       :
MALANO DARNELL JONES,                  :          No. 25 WDA 2019
                                       :
                        Appellant      :


       Appeal from the Judgment of Sentence Entered December 4, 2018,
                  in the Court of Common Pleas of Erie County
                Criminal Division at No. CP-25-CR-0001862-2017


BEFORE: SHOGAN, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED MARCH 03, 2020

        Malano Darnell Jones appeals, pro se, from the December 4, 2018

judgments of sentence1 entered by the Court of Common Pleas of Erie County




1   These appeals were consolidated sua sponte. See Pa.R.A.P. 513.
J. A02043/20
J. A02044/20

following his convictions of two counts each of possession of a controlled

substance with intent to deliver (“PWID”) and possession of a controlled

substance, and one count each of possession of drug paraphernalia, fleeing or

attempting to elude officer, careless driving, and disorderly conduct. 2 After

careful review, we affirm.3

      The facts of this case are not germane to the disposition; therefore, we

need not include them. The procedural history of this case is as follows: The

Commonwealth charged appellant with the above-referenced crimes at trial

court Docket Nos. CP-25-CR-0001861-2017 (two counts each of PWID and

possession of a controlled substance and one count of possession of drug

paraphernalia) and CP-25-CR-0001862-2017 (fleeing or attempting to elude

officer, careless driving, and disorderly conduct) as the result of an incident

occurring on April 26, 2017. Because the charges stem from the same set of

facts, the two docket numbers were consolidated for trial. (See trial court

opinion, 4/30/19 at 1.)

      Following a trial, in which appellant appeared pro se,4 a jury convicted

appellant of the aforementioned offenses, with the exception of disorderly



235 P.S. §§ 780-113(a)(30), (16), and (32), 75 Pa.C.S.A. §§ 3733(a) and
3714(a), and 18 Pa.C.S.A. § 5503(a)(4), respectively.

3 We note that the Commonwealth did not file a brief at either docket number
in this case.

4 The trial court held a Grazier hearing on April 5 and 6, 2018.          See
Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).


                                     -2-
J. A02043/20
J. A02044/20

conduct and careless driving,5 on April 17, 2018.       The trial court imposed

sentence on June 5, 2018.         Appellant filed timely pro se post-sentence

motions, in which he alleged multiple trial court errors and requested a new

trial.    On July 5, 2018, the trial court granted appellant’s post-sentence

motions, vacated his judgment of sentence, and granted appellant a new trial.

         Following the second trial, in which appellant appeared pro se,6 a jury

convicted appellant of the aforementioned offenses, with the exception of

careless driving on October 8, 2018. The trial court convicted appellant of

careless driving. On December 4, 2018, the trial court sentenced appellant to

an aggregate term of 9 to 23½ months’ incarceration, to be followed by two

years’ probation.

         Appellant filed timely counseled notices of appeal on January 3, 2019.7

The trial court ordered appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b) and appellant timely




5 The disorderly conduct charge was not considered by the jury during the
April 17, 2018 trial. (See notes of testimony, 4/17/18 at 137.) The trial court
convicted appellant of careless driving. (See id. at 140.)

6The trial court held a Grazier hearing on July 24, 2018. Khadija W. Horton,
Esq., of the Erie County Public Defender’s Office, served as standby counsel
at trial and sentencing.

7 We note that appellant filed two separate notices of appeal in compliance
with our supreme court’s directive in Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018) (requiring separate notices of appeal from an order resolving
issues arising on more than one docket).


                                       -3-
J. A02043/20
J. A02044/20

complied.     The trial court subsequently filed an opinion pursuant to

Pa.R.A.P. 1925(a).

      On May 21, 2019, appellant filed a pro se amended concise statement

of errors complained of on appeal, in addition to a pro se motion for counsel

to withdraw so that appellant could proceed pro se on direct appeal. The trial

court held a Grazier hearing on July 30, 2019. Following the Grazier hearing,

the trial court granted appellant’s motion and counsel withdrew her

appearance. The record further reflects that counsel filed an application to

withdraw as counsel with this court, which we granted on August 9, 2019.

      Appellant raises the following issues for our review:

            1.     Whether the trial court committed an abuse of
                   discretion and/or error of law when it denied
                   appellants [sic] motion to suppress where
                   appellant was not the target of the investigation
                   and where there was no probable cause to
                   arrest and detain the appellant, nor was the
                   appellant mentioned in the four corners of the
                   search warrant?

            2.     Whether the trial court committed an abuse of
                   discretion and/or error of law when it denied
                   appellants [sic] motion to suppress where there
                   was no search warrant or affidavit filed on
                   record with the clerk of court [sic] pursuant to
                   the rule?

Appellant’s brief at 4.8




8 Appellant filed identical briefs at both docket numbers; however, he only
challenges the search relating to the drug offenses charged at trial court
Docket No. CP-25-CR-0001861-2017.


                                      -4-
J. A02043/20
J. A02044/20

      In his first issue, appellant contends that a search warrant issued for a

search of 3425 Maple Street, Erie, Pennsylvania, “made no mention of []

appellant either committing a crime or being a suspect for drug activity at this

residence or a resident of the residence in question.” (Id. at 7.) Appellant

further argues that the “officers in this case who arrested [] appellant had no

probable cause to believe that [] appellant committed a crime or was in the

process of committing a crime, when they pulled appellant over, one that

would justify the arrest and detention of [] appellant.” (Id.)

      “It is well-established that when issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present specific

issues   for   review,   a   court   will   not   consider   the   merits   thereof.”

Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa.Super. 2017) (citation,

quotation marks, and brackets omitted); see also Commonwealth v.

Charleston, 94 A.3d 1012, 1022 (Pa.Super. 2014), citing Commonwealth

v. Beshore, 916 A.2d 1128, 1140 (Pa.Super. 2007) (“We shall not develop

an argument for [the appellant], nor shall we scour the record to find evidence

to support an argument . . .”); Coulter v. Ramsden, 94 A.3d 1080, 1089

(Pa.Super. 2014), appeal denied, 110 A.3d 998 (Pa. 2014) (citations

omitted). Finally, we note that while Pennsylvania appellate courts historically

have liberally construed materials filed by pro se litigants, a litigant’s pro se

status does not entitle the litigant to any special benefit. Commonwealth v.

Blakeney, 108 A.3d 739, 766 (Pa. 2014), cert. denied sub nom. Blakeney



                                        -5-
J. A02043/20
J. A02044/20

v. Pennsylvania, 135 S.Ct. 2817 (2015). “[A] court cannot be expected to

become a litigant’s counsel or find more in a written pro se submission than

is fairly conveyed in the pleading.” Id.

      Aside from two cursory references to our Rules of Criminal Procedure,

appellant fails to develop his argument further than his broad claims noted

above. Accordingly, appellant waived his first issue on appeal.

      In his second issue, appellant argues that the trial court abused its

discretion when it denied appellant’s suppression motion because a search

warrant and affidavit were not filed with the Erie County Clerk of Courts.

(Appellant’s brief at 8.)

      This issue is not included in the concise statement of errors complained

of on appeal filed by appellant’s counsel prior to the July 30, 2019 Grazier

hearing. Likewise, appellant failed to include this issue in his pro se amended

concise statement of errors complained of on appeal. Issues not included in

a Rule 1925(b) statement are waived. Pa.R.A.P. 1925(b)(4)(vii). Indeed, our

supreme court has also stated that, “[a]ny issues not raised in a 1925(b)

statement will be deemed waived.” Commonwealth v. Lord, 719 A.2d 306,

309 (Pa. 1998); see also Commonwealth v. Castillo, 888 A.2d 775, 780

(Pa. 2005). Accordingly, appellant’s second issue is waived on appeal.

      Even if appellant were to have preserved this issue in his Rule 1925(b)

statement, we would nonetheless find waiver. Indeed, in his one-paragraph

argument, appellant baldly claims that the search warrant at issue was not



                                     -6-
J. A02043/20
J. A02044/20

filed with the Erie County Clerk of Courts.    Appellant fails to develop his

argument any further with citations to the record or relevant case law, thereby

necessitating waiver. See, e.g., Tchirkow, 160 A.3d at 804.

      Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/03/2020




                                     -7-